NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                             FILED
                            FOR THE NINTH CIRCUIT
                                                                             MAY 15 2017
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                         No.    15-30022

               Plaintiff-Appellee,                D.C. No.
                                                  3:13-cr-00093-TMB-1
          v.

KAREN B. OLSON,                                   MEMORANDUM*

               Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Alaska
                    Timothy M. Burgess, Chief Judge, Presiding

                        Argued and Submitted August 4, 2016
                                Anchorage, Alaska

Before: FISHER, PAEZ and HURWITZ, Circuit Judges.

      Karen Olson appeals her convictions for making false statements to the

United States Department of Agriculture Rural Development Program (USDA)

under 18 U.S.C. § 1014 and misprision of felony under 18 U.S.C. § 4. She argues

the evidence is insufficient to support her convictions and that the district court




      *
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
erred in failing to provide her requested jury instructions. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      1. Substantial evidence supports the jury’s finding that Olson knowingly

submitted inflated equipment valuations to the USDA in November 2008 to

influence the USDA to subordinate its lien interest in those assets. See United

States v. Nevils, 598 F.3d 1158, 1163-64 (9th Cir. 2010) (en banc) (standard of

review). The government offered evidence that the equipment was overvalued,

and that Olson knew in November 2008 the earlier values submitted to the USDA

were inaccurate in light of Beus’ decision to lease old equipment rather than buy

new equipment.

      2. Substantial evidence also supports Olson’s conviction for misprision of

felony. See id. A rational trier of fact could have found beyond a reasonable doubt

that Olson knew Beus submitted false statements to the USDA in his scheme to

misappropriate grant funds, but nonetheless Olson hid Beus’ wrongdoing in

November 2008 by adopting his overvaluation of equipment.1

      3. The district court did not abuse its discretion in rejecting Olson’s false

statement instruction. See United States v. Lloyd, 807 F.3d 1128, 1164-65 (9th Cir.



      1
        In a concurrently filed opinion, we conclude sufficient evidence also
supports a finding that Olson knew Beus’ conduct constituted a felony.

                                          2
2015) (standard of review). Olson’s proposed instruction on the false statement

count could have misled the jury. See United States v. Keyser, 704 F.3d 631,

641-42 (9th Cir. 2012) (“[A] defendant . . . is not entitled to an instruction in a

particular form.”). In light of the district court’s general instruction that the jury’s

verdict must be unanimous, the court also permissibly rejected Olson’s specific

unanimity instruction. See Jeffries v. Blodgett, 5 F.3d 1180, 1195 (9th Cir. 1993)

(“With regard to juror unanimity, a general unanimity instruction will normally

suffice . . . .”).

        4. Likewise, the district court did not abuse its discretion in rejecting

Olson’s misprision of felony instruction, which also contained a specific unanimity

instruction. The court’s general instruction that the jury’s verdict be unanimous

sufficed. See id.

        AFFIRMED.




                                            3